

Exhibit 10.1

 
Procurement Delegation Agreement
 
Party A: Xi'an Hu County Yuxing Agriculture Technology Development Co., Ltd.
("Yuxing")
Party B: Xi’an Techteam Investment Holding Group
 
On November 1, 2013, Party A (Xi'an Hu County Yuxing Agriculture Technology
Development Co., Ltd., ) the Corporation’s variable interest entity (“Yuxing”)
entered into an agreement (the “Procurement Delegation Agreement”) with Party B
(Techteam Investment Holding Group), pursuant to which, Party A is to delegate
Party B to procure certain inventories from the market by utilizing its own
resource advantage from November 1, 2013 to June 30, 2014 (the “Agreement
Period”).
 
First, the scope and quality requirements for agricultural products
1.   Party B should purchase agricultural products in accordance with
procurement list provided by Party A.
2.   Party A should provide the agricultural products procurement list to Party
B in advance by 15 days, procurement list should include the products names,
quantity and delivery time.  
3.   Party A’s procurement of agricultural products must match the relevant
quality standards along with the inspection report, if no standard for
agricultural products must ensure that such products are fresh produce,
appearance intact, no disease, insects, mildew, pesticide residues and other
impurities.
 
Second, place of delivery and acceptance check
Party B must deliver all agricultural products to Party A’s specified
storeroom.  Party A signs the warehouse entry certificate after acceptance
check. Party A repays the outstanding procurement amount to Party B periodically
based on the warehouse entry certificate.
 
Third, the payment method
1. During the Agreement Period, Party B provides agricultural products to Party
A by the actual purchase price without any charge. Other costs (freight, etc.)
shall be taken by the Party A during this period.
 
2. Both parties shall settle payment every ten days because Party A need the
multi-species, multi-batch agricultural products. Party B advances procurement
payment to vendors, Party A reimburses Party B once Party B’s advance reach 1
million RMB.
 
Four, others
1. This agreement is effective from November 1, 2013 to June 30, 2014. In the
meantime, both parties shall not terminate this agreement without a particular
reason. Should there be other reasons that cause the termination of the
agreement, such a party should notify the other party 20 days in advance, or
will pay the full loss to the other party.
2. For the other outstanding issues, both sides shall timely negotiate with each
other.
3. The contract is signed in duplicate. Each party holds one with effect from
the date stamped by both parties.
 
Party A: Seal affixed
Party B: Seal affixed
Date: November 1, 2013
Date: November 1, 2013

 

 

